Citation Nr: 1325463	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-18 779	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for impingement of the left ilioinguinal nerve by scar tissue from left inguinal herniorraphy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction now lies with the St. Petersburg, Florida RO due to the Veteran's relocation.  

In November 2011, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) and gave testimony in support of his claim.  A transcript of that hearing is of record and associated with the claims folder.  

In March 2012, the Board remanded the instant claim for further development.  


FINDING OF FACT

On August 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  The representative submitted a statement in August 2013, indicating, in pertinent part, that the grant of the 10 percent evaluation for the Veteran's impingement of the left ilioinguinal nerve by scar tissue from left inguinal herniorraphy, effective November 17, 2011, was a full grant of the benefits sought by the Veteran on appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
	                                                    F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


